Title: From George Washington to La Luzerne, 10 August 1790
From: Washington, George
To: La Luzerne, Anne-César, chevalier de



New York Augst 10th 1790.

Early in May last, I had the pleasure of addressing a letter to you, My dear Marquis, in which I dwelt pretty copiously on the state of affairs in this country at that time. Since then nothing very remarkable has occurred. The two great questions of funding the debt & fixing the seat of the government have been agitated, as was natural, with a good deal of warmth as well as ability. These were always considered by me as questions of the most delicate & interesting nature which could possibly be drawn into discussion. They were more in danger of having convulsed the government itself than any other points. I hope they are now settled in as satisfactory a manner as could have been expected; and that we have a prospect of enjoying peace abroad, with tranquility at home. Congress is just on the point of adjourning; after which I propose to go to pass some time at Mount Vernon.
Colo. Humphreys, who will have the honor of putting this letter in your hands, can give you very particular intelligence respecting this Country & your friends in it—on whose number & fidelity you may count with the greatest confidence. For it is a serious truth, all classes of People in America remember your residence among them with a friendly mixture of satisfaction & regret—the former for your good offices & agreeable society—the latter for your absence & a despair of ever having the pleasure of seeing you again.
The acquaintance you have had with Colo. Humphreys, first in America and afterwards in France, supersedes the necessity of any introduction or recommendation from me. As you know fully the manner in which that gentleman has been in my family & connected with me for many years, I will say nothing more on his subject; than that he expects to travel in several parts of Europe; and that, if it should be convenient to your Excellency to give him letters to any characters of your nation in the Countries or Courts which he may happen to visit, I shall consider

the interest you take on his behalf in a very acceptable & obliging point of light.
I would not forego so favorable an opportunity of renewing the professions of real esteem & consideration, with which I have the honor to be My dear Marquis Your Most Obedient & Very humble Servant.
